Appeal by defendant from a judgment of the Supreme Court, Kings County (Huttner, J.), rendered December 19,1986, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the sentencing court did not abuse its discretion in sentencing the defendant in absentia. A review of the record shows that the defendant had been explicitly advised at the time of the plea that if he failed to appear for sentencing, the court would impose in his absence the maximum permissible sentence of 5 to 15 years’ imprisonment.
Accordingly, we conclude that, under the circumstances, the defendant voluntarily, knowingly and intelligently waived his right to be present and that it was appropriate to sentence him in absentia (see, People v Davis, 106 AD2d 657; People v Christopher R., 135 AD2d 584; cf., People v Parker, 57 NY2d 136). Mangano, J. P., Kunzeman, Rubin, Eiber and Balletta, JJ., concur.